Citation Nr: 0939131	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  00-20 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Millikan-Sponsler, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to 
July 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and December 2005 and 
August 2007 Board remands.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by an 
unappealed February 1986 rating decision.

2.  Evidence associated with the claims file since the 
unappealed February 1986 rating decision does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  VCAA notice requirements apply to all five elements 
of a service connection claim, including:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

For a claim to reopen, VCAA notice should include (1) notice 
of the evidence and information necessary to reopen the claim 
(i.e., describes what is meant by new and material evidence); 
(2) notice of the specific evidence required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) general VCAA notice for the underlying service 
connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

VCAA notice must be provided prior to an initial RO decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  But defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Defective content of VCAA notice is not prejudicial to a 
claimant if the error does not affect the essential fairness 
of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).   A September 2007 letter 
provided notice of the evidence that was needed to 
substantiate the claim that was previously found 
insufficient, notice of the underlying service connection 
claim, including information regarding the assignment of 
disability evaluations and effective dates, and notice of 
what VA would seek to provide and what the Veteran was 
expected to provide.  Quartuccio, 16 Vet. App. at 186-87; 
Kent, 20 Vet. App. at 9-10; Dingess/Hartman, 19 Vet. App. at 
486.  Although not provided prior to initial adjudication, 
the untimeliness was cured by a readjudication of the claim 
to reopen in a May 2009 supplemental statement of the case 
(SOC).  Prickett, 20 Vet. App. at 376.  Unfortunately, the 
September 2007 letter provided an inapplicable definition of 
new and material evidence.  Compare 38 C.F.R. § 3.156(a) 
(2009) (noting that new and material evidence "must raise a 
reasonable possibility of substantiating the claim.") and 
38 C.F.R. § 3.156(a) (2001) (noting that new and material 
evidence "bears directly and substantially upon the specific 
matter under consideration . . . and . . . is so significant 
that it must be considered in order to fairly decide the 
merits of the claim").  The Board finds, however, that there 
is no prejudice in adjudicating the claim because a 
reasonable person would understand from the accumulated 
notice what was needed to reopen the claim for service 
connection for hearing loss.  In a January 1999 letter, the 
RO notified the Veteran that new and material evidence was 
evidence that had not previously been considered that was 
relevant to the issue.  In the July 2000 SOC, the Veteran was 
notified of the relevant definition of new and material 
evidence.  Additionally, the Veteran was represented by a 
certified veterans' service organization throughout the 
claims process.  Accordingly, VA's duty to notify has either 
has been satisfied or any deficiency has caused no prejudice 
to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
The Veteran's service treatment records, VA medical records, 
and identified private medical records have been obtained.   
VA did not provide the Veteran an examination, but none was 
required because new and material evidence, as is discussed 
below, was not submitted.  38 C.F.R. § 3.159(c)(4)(iii).  
Additionally, the Veteran provided testimony at a May 2002 RO 
hearing and a July 2005 Board hearing.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 
1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, the Board finds that there has been substantial 
compliance with its previous remands.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a Court or Board 
remand confers upon the claimant the right to compliance with 
that order); see also D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008) (noting that only substantial, and not strict, 
compliance with the terms of a Board remand is required).  In 
the December 2005 and August 2007 Board remands, the Board 
requested that the RO obtain compliance with all VCAA notice 
requirements.  As noted above, the September 2007 letter, in 
combination with the other evidence of record, has 
substantially complied with the Board's directives.  
Accordingly, the Board may proceed to adjudication of the 
Veteran's claim to reopen.

In a February 1986 rating decision, the RO denied service 
connection for hearing loss because there was no evidence of 
a current disability.  The Veteran did not file a notice of 
disagreement and thus the decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2009).  In December 1998, the Veteran filed a 
claim to reopen his claim of entitlement to service 
connection for hearing loss.  Although the RO did not address 
hearing loss in the subsequent July 1999 rating decision, in 
a July 2000 SOC the RO found there was not new and material 
evidence to reopen the Veteran's claim.  In supplemental SOCs 
in June 2004, November 2006, and May 2009, the RO found that 
no new and material evidence had been submitted.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  For 
claims to reopen filed prior to August 29, 2001, new and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Where new and material evidence is presented, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the 
claim and consider it on a direct basis, then the Board must 
consider whether the veteran has been provided adequate 
notice and opportunity of the need to submit evidence and 
argument on the issue and, if not, whether the Veteran has 
been prejudiced by lack of such notice.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was not presented to reopen the Veteran's claim for 
entitlement to service connection for hearing loss.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the February 1986 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  In order to establish 
service connection for a claimed disorder, the following must 
be shown:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Evidence of record at the time of the February 1986 rating 
decision includes service treatment records (STRs) and an 
October 1985 VA examination.  The Veteran's STRs, including 
audiological examinations from February 1977, March 1978, 
February 1979, November 1980, March 1981, and January 1985, 
noted normal hearing for VA purposes.  See 38 C.F.R. § 3.385 
(2009).  In February and June 1978 STRs, however, the 
diagnosis was bilateral mild high frequency hearing loss with 
mild conductive loss of the left ear.  In March and April 
1985 STRs there was right ear hearing loss and normal left 
ear hearing.  The diagnoses were right ear mixed hearing 
loss, which originated in 1977, did not exist prior to 
service, and was permanently aggravated by service.  The left 
ear appeared unaffected.  In June 1985 Physical Evaluation 
Board Proceedings, the diagnosis was hearing loss, incurred 
in or aggravated by service.  The Veteran was found unfit, 
due to this and other disabilities, and was permanently 
retired from service.  An October 1985 VA examination 
contained a diagnosis of normal hearing.  There was no 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  

Evidence submitted after the February 1986 rating decision 
includes private medical records, VA medical records, and the 
Veteran's lay statements and hearing testimony.  Neither the 
private nor VA medical records contained audiological 
findings.  In his statements and testimony, the Veteran 
testified that his hearing had worsened since service 
discharge and that he had been told he had hearing loss.

The Board finds that new and material evidence to reopen the 
Veteran's claim has not been submitted.  The evidence 
submitted after the February 1986 rating decision is new 
because it was not previously submitted to the RO.  The newly 
submitted evidence, however, is not material.  The evidence 
consists of irrelevant medical records and the Veteran's 
statements that he has bilateral hearing loss that is 
worsening.  Although the Board must presume all newly 
submitted evidence as credible, it need not presume the 
competency of such evidence.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (noting that lay evidence regarding issues 
that require medical evidence may not be new and material 
evidence sufficient to reopen a claim); Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (noting that in determining 
whether evidence is new and material, the credibility of the 
evidence is presumed).  Although the Veteran is competent to 
report that he has diminished hearing, he is not competent to 
report that he has hearing loss for VA purposes.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional).  Thus, there has been 
no competent evidence submitted regarding the issue of a 
current disability (the reason for the prior denial) and the 
newly submitted evidence of record does not otherwise bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, Veteran's claim of entitlement to service 
connection for bilateral hearing loss is not reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


